Citation Nr: 1113189	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  06-04 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970 and February 1976 to February 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In a July 2007 decision, the Board decided that new and material evidence had not been received sufficient to reopen previously denied claims for service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2008 Order, the Court granted an unopposed motion of VA's Acting Secretary, and remanded the matters to the Board for action consistent with the motion.  

In August 2008, the Board reopened and remanded the issues of entitlement to service connection for bilateral hearing loss and tinnitus for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The Veteran was previously represented by an attorney, and then a Veterans Service Organization; however, the power of attorney was revoked, and the Board now recognizes the Veteran as proceeding pro se in these matters.  

Finally, the Board obtained a medical opinion in this case from the Veterans Health Administration.  The Veteran has not been provided with an opportunity to respond to this opinion.  However, in light of the fully favorable decision in this case, the Veteran is not prejudiced and the Board will proceed with adjudication of the case.


FINDINGS OF FACT

1.  The Veteran was exposed to significant noise during service while working in engine rooms aboard ship.  

2.  The most probative evidence in this case indicates that the Veteran's current bilateral hearing loss is related to his service, and his tinnitus is related to hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In light of the fully favorable determination in this case, no further discussion of VCAA compliance is necessary.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's treatment records do not document any complaints or findings of hearing loss and tinnitus in service.  Upon separation from his first period of service in April 1970, the Veteran's hearing was found to be 15/15 on whispered voice testing.  On re-enlistment examination in February 1976, audiological testing revealed pure tone thresholds in the Veteran's right ear of 10, 5, 15, 15, 15 and 20 decibels at 500, 1000, 2000, 3000, 4000 and 6000 Hertz, respectively.  In the left ear, pure tone thresholds were 30, 15, 25, 35, 15, and 5 decibels at the same frequencies, respectively.  On examination in June 1977, the Veteran's hearing was found to be 15/15 on whispered voice testing.  The absence of in-service evidence of hearing loss is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, pertinent to the Veteran's claim for tinnitus, service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In various statements and reports, the Veteran gave a history of noise exposure while serving aboard ships.  Specifically, he maintained that he worked in the engine room, and he was not provided any hearing protection.  Service records show that the Veteran did work in engine rooms.  

A private audiologist, C.B.L., M.A., examined the Veteran in April 2003 and diagnosed him with bilateral sensorineural hearing loss and tinnitus.  The pure tone thresholds in each frequency were not reported.  Also, no speech recognition scores were reported.  C.B.L. noted that the Veteran's tinnitus was most likely due to the high-frequency hearing loss.  He maintained that it was unclear without proper documentation after discharge from the military whether the tinnitus was service connected.  In a report received thereafter but dated the same as the prior report, C.B.L. contended that it was "possible" given the Veteran's exposure to noise during military service that the tinnitus and related hearing loss he now experienced were due to his military service.  C.B.L. included an audiogram but the graphical representations of the audiometric data were not interpreted.  There was also no indication that the speech recognition scores were based on the Maryland CNC Test.  In a January 2004 letter, C.B.L. noted that his second report was incorrectly worded as to the date of the Veteran's visit.  He noted that the second report was an amendment to the first report to clarify that the Veteran's hearing loss was "possibly" service connected in terms of noise exposure during his military service.

On VA examination in May 2003, audiological evaluation showed pure tone thresholds in the Veteran's right ear of 10, 20, 20, and 30 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  In the left ear, pure tone thresholds were 5, 25, 25, and 35 at the same frequencies, respectively.  Speech recognition scores were 100 percent bilaterally.  The diagnoses were essentially normal auditory thresholds with a loss in only the right ear at 8000 Hertz, and bilateral constant tinnitus.  After reviewing the Veteran's service treatment records in June 2003, the examiner concluded that it was less likely than not that the Veteran's current minimal hearing loss and bilateral tinnitus were related to his military service because the service treatment records were completely negative for hearing loss and tinnitus while he was on active duty.

On VA examination in February 2004, audiological evaluation showed pure tone thresholds in the Veteran's right ear of 10, 20, 20, and 30 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  In the left ear, pure tone thresholds were 5, 25, 25, and 35 at the same frequencies, respectively.  Speech recognition scores were 100 percent bilaterally.  The same VA examiner reiterated that the Veteran was diagnosed with right high frequency sensorineural hearing loss, borderline audiometric thresholds in the left ear in the higher frequencies, and bilateral constant tinnitus.  The Veteran's file was reviewed again.  The examiner acknowledged C.B.L.'s statement that it was possible that the Veteran's hearing loss and tinnitus were due to noise exposure in service.  The examiner, however, reiterated that he found it was less likely than not the Veteran's current hearing loss and tinnitus were related to military noise exposure because the service treatment records were negative for hearing loss and tinnitus, and the Veteran's hearing was normal at separation from service.

A March 2005 VA treatment record showed the Veteran complained of difficulty hearing and ringing in his ears.  The Veteran reported military noise exposure.  The examiner noted an assessment of hearing loss and tinnitus "probable (sic) secondary to prolonged noise exposure on active duty."  

A buddy statement dated in June 2005 noted that he and the Veteran were exposed to high levels of noise in service. 

In an undated letter received by the Board in August 2008, Dr. B.P. reported that the Veteran suffered from tinnitus and moderate hearing loss which he believed were a direct result of his exposure to loud noise in service.  Dr. B.P. noted that the Veteran worked in an engine room for eight years without hearing protection during service.

In an undated letter, also received by the Board in August 2008, J.S. reported that a June 2008 audiological examination revealed mild to moderate sensorineural hearing loss with poor speech discrimination when surrounded with noise.  J.S. indicated that the Veteran also had tinnitus.  J.S. noted that tinnitus could have many different causes, including noise-induced hearing loss resulting from exposure to excessive or loud noise, which as likely as not existed in the engine rooms of naval ships.  J.S. related that the Veteran reported exposure to extreme noise in service.  J.S. concluded that over an extended period of time the noise exposure "may have caused tinnitus."  J.S. included an audiogram but the graphical representations of the audiometric data were not interpreted.  There was also no indication that the speech recognition scores were based on the Maryland CNC Test.  In a later letter, received in August 2008, J.S. noted that the Veteran's probable cause of hearing problems is exposure to noise, and that the Veteran reported extreme noise while serving in the military.  

On VA examination in September 2009, audiological evaluation showed pure tone thresholds in the Veteran's right ear of 15, 15, 25, and 25 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  In the left ear, pure tone thresholds were 15, 40, 30, and 45 at the same frequencies, respectively.  Speech recognition scores were 88 percent in the right ear and 84 percent in the left.  The speech recognition scores indicate a hearing loss disability for VA purposes in both ears.  See 38 C.F.R. § 3.385.  The examiner diagnosed normal to severe sensorineural hearing loss in the right ear, normal to moderate sensorineural hearing loss in the left ear, and tinnitus.  The claims file was reviewed.  

The examiner could not resolve the question of etiology of hearing loss without resorting to speculation.  She explained that since the hearing testing results at the end of the Veteran's first period of active duty were whispered and spoken voice only, it was not possible to determine whether he entered his second period of active duty with a mild hearing loss.  The examiner opined that tinnitus was less likely as not related to military service.  She explained that there was no mention of tinnitus in the service treatment records and that on written case history form and Veteran's initial comments he stated that he did not notice tinnitus until he spoke with a veterans' representative about 10 years ago.  When pressed, the Veteran stated that his tinnitus "probably started after 1966 after working in the engine room."  The first direct report of tinnitus was not until 2003.  

In February 2011, the Board requested a VA medical opinion.  In an opinion received at the Board in March 2011, an audiologist opined that it is at least as likely as not that the Veteran's hearing loss arose during his first period of military service.  The examiner further noted that the 1976 reenlistment examination showed a hearing loss at 3000 Hertz and that is was at least as likely as not permanently worsened beyond normal progression by service, and that it is at least as likely as not that the Veteran's hearing loss arose as a result of noise exposure during his second period of service. 

As indicated above, the medical evidence of record contains conflicting evidence on the question of whether hearing loss and tinnitus are related to service.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

The evidence against the Veteran's claims includes the opinions offered by a VA examiner in May 2003 and February 2004, as well as the opinion offered by a different VA examiner in September 2009.  However, the rationale provided for each of these opinions is that hearing loss and tinnitus were not shown during service.  As noted above, the lack of a showing of hearing loss and tinnitus in service is not fatal to the claims.  See Ledford, 3 Vet. App. at 89; see also 38 C.F.R. § 3.303(d).  

In contrast, a March 2005 VA treatment record indicated that hearing loss and tinnitus were "probable (sic) secondary to prolonged noise exposure on active duty."  Dr. B.P. opined that the Veteran's hearing loss and tinnitus were a direct result of his exposure to loud noise in service, and J.S. noted that the Veteran's probable cause of hearing problems was exposure to noise, which the Veteran reportedly experiencing during service.  The Veteran worked in engine rooms aboard ship, which would certainly expose him to significant noise.  This fact is demonstrated by the buddy statement submitted on the Veteran's behalf and strengthens the favorable opinions detailed above.  The most probative evidence, however, is the 2011 opinion from the VA audiologist who opined that the Veteran's hearing loss is related to his periods of active service.  That audiologist reviewed the claims file and provided a rationale for her opinion. 

In this case, the negative opinions rely on the lack of evidence, whereas the positive opinions rely on the fact that the Veteran was exposed to significant noise during service, which is established by the record.  Thus, the Board finds that the positive opinions carry more weight regarding the etiology of bilateral hearing loss.  

With regard to the tinnitus claim, private audiologist C.B.L. noted that the Veteran's tinnitus was most likely due to the high-frequency hearing loss, and the Veteran has also stated that his tinnitus began during service.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (holding that a veteran is competent to testify about symptoms of tinnitus).  

In summary, the Veteran was clearly exposed to significant noise while working in engine rooms during service.  The most probative medical evidence in this case indicates that the Veteran's hearing loss is related to service; thus, with resolution of reasonable doubt in the Veteran's favor, service connection is warranted for bilateral hearing loss.  The most probative evidence also indicates that his tinnitus is related to the now service-connected bilateral hearing loss.  Accordingly, service connection is warranted for tinnitus as well.  

  
ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


